Citation Nr: 1733074	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-28 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back condition.

2. Entitlement to service connection for low back condition.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2006 to August 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2017, a videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file. 

At the April 2017 videoconference hearing, the Veteran sought, and was granted, a 60-day abeyance period for the submission of additional evidence. 38 C.F.R. § 20.709 (2016). He also waived initial Agency of Original Jurisdiction (AOJ) review of any evidence he submitted during this 60-day period.  38 C.F.R. § 20.1304 (2016). In June 2017, the Veteran's treating physician submitted a Disability Benefits Questionnaire (DBQ) on the Veteran's behalf. 

The issue of service connection for low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By March 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for back condition; the Veteran did not file a formal appeal of the decision.
2. Subsequent to the March 2009 rating decision, there was evidence associated with the claims file that is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for low back condition.


CONCLUSIONS OF LAW

1. The March 2009 rating decision that denied the Veteran's claim of entitlement to service connection for back condition is final. 38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.156, 20.1103 (2016).

2. Evidence received since the final March 2009 determination is new and material, and the Veteran's claim for entitlement to service connection for low back condition is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for a low back condition). As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




II. Legal Criteria, Factual Background, and Analysis

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014). An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273 (1996). The threshold for determining whether new and material evidence has been submitted is low. Shade v. Shinseki, 24 Vet. App. 110 (2010). However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000). In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the Veteran's claim for entitlement to service connection for low back condition in a March 2009 rating decision based essentially on a finding that the objective evidence did not show that the claimed condition existed, occurred in or was caused by military service, and because the Veteran had failed to show for a scheduled VA examination. The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision; therefore, it is final. 

Subsequent to the March 2009 rating decision, the Veteran submitted VA treatment records showing treatment for a low back condition, to include physical therapy and a back brace; April 2017 hearing testimony discussing continued back pain since an injury in service; and a June 2017 DBQ form submitted by Dr. S.R., the Veteran's treating physician, in which he diagnosed mechanical back pain syndrome.

This evidence qualifies as new evidence because it was not of record at the time of the March 2009 rating decision and is not cumulative or redundant of the prior existing evidence of record. This evidence is material, in that it relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for low back condition, specifically evidence of a chronic low back condition since service. Thus, this new evidence raises a reasonable possibility of substantiating the Veteran's service connection claim. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for low back condition.


ORDER

The appeal to reopen a claim of service connection for low back condition is granted.


REMAND

The RO denied the Veteran's instant claim of service connection for a low back condition on the basis that new and material evidence had not been received to reopen the claim following a prior final denial. The Board's decision above reopens the claim. In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim. As the RO has not considered the Veteran's claim of service connection for a low back condition on its merits, and he has not waived his right to RO initial consideration, the Board finds that a remand for the RO to adjudicate the Veteran's claim in the first instance is necessary.

Prior to the RO's de novo review of the claim for service connection for a low back condition, however, additional development is required.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2016). A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board finds the elements of McLendon are met. 

Accordingly, the case is REMANDED for the following actions:

1. Secure for the record updated relevant treatment records from the Veteran's local VAMC. 

2. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his low back condition, which is not already associated with the claims file, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

3. After the foregoing records development has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of the Veteran's low back condition. The VA examiner is requested to review all pertinent records associated with the claims file. Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner must then opine as to the following:

(a.) Identify any low back conditions experienced by the Veteran, previously and currently.

Specifically discuss the diagnosis of mechanical back pain syndrome offered by the Veteran's treating physician in a June 2017 DBQ form, and whether such qualifies as a disability. Notably, the Court has made clear that pain alone, without a diagnosed underlying malady or condition, is not a disability for which service connection may be granted.

(b) For each low back condition identified, is it at least as likely as not (50 percent or greater probability) that the low back condition had its onset during or was causally related to service?

Specifically discuss the May 15, 2008 visit for backache in the Veteran's service treatment records and the Veteran's lay statements regarding the onset and continuation of his low back symptoms. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Upon completion of the VA examination and opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

5. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


